United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3603
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Zakee Shareef,                           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 2, 2008
                                 Filed: January 10, 2008
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Zakee Shareef pleaded guilty to conspiring to distribute 50 grams or more of
cocaine base, in violation of 21 U.S.C. § 846, and possessing with intent to distribute
50 grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1). The district
court1 sentenced him below the advisory Guidelines range to 165 months in prison and
5 years of supervised release. On appeal, his counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), and has moved to withdraw. For the reasons
discussed below, we affirm.

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
      Counsel argues that two aspects of the Guidelines violate the Eighth
Amendment’s protection against cruel and unusual punishment--the sentencing
disparity between cocaine base and powder cocaine, and the career offender
provision--but we have previously rejected each argument in United States v.
Thompson, 51 F.3d 122, 127 (8th Cir. 1995), and United States v. Foote, 920 F.2d
1395, 1401 (8th Cir. 1990), respectively.

       Shareef makes three arguments in his pro se supplemental brief. His challenge
to the validity of Almendarez-Torres v. United States, 523 U.S. 224 (1998), is
foreclosed by our decision in United States v. Torres-Villalobos, 487 F.3d 607, 613
(8th Cir. 2007). His two remaining allegations, about a promised lower sentence and
judicial bias, are not supported by the record.

      Having found no nonfrivolous issues after reviewing the record independently
under Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the district court
and grant counsel’s request to withdraw.
                       ______________________________




                                         -2-